                                         Case 3:17-cv-06932-MMC Document 197 Filed 04/16/19 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICRON TECHNOLOGY, INC.,                     Case No. 17-cv-06932-MMC
                                                        Plaintiff,                    ORDER VACATING HEARING ON
                                  8
                                                                                      DEFENDANTS' MOTIONS TO
                                                   v.                                 DISMISS FIRST AMENDED
                                  9
                                                                                      COMPLAINT
                                  10     UNITED MICROELECTRONICS
                                         CORPORATION, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court are two motions: (1) defendant United Microelectronics

                                  14   Corporation's Motion, filed February 22, 2019, "to Dismiss Plaintiff Micron Technology,

                                  15   Inc's First Amended Complaint"; and (2) defendant Fujian Jinhua Integrated Circuit Co.,

                                  16   Ltd.'s Motion, filed March 14, 2019, "to Dismiss First Amended Complaint." The motions

                                  17   have been fully briefed. Having read and considered the papers filed in support of and in

                                  18   opposition to the motions, the Court deems the matters suitable for determination on the

                                  19   parties' respective written submissions, and VACATES the hearing scheduled for April

                                  20   19, 2019.

                                  21         IT IS SO ORDERED.

                                  22

                                  23   Dated: April 16, 2019
                                                                                             MAXINE M. CHESNEY
                                  24                                                         United States District Judge
                                  25

                                  26
                                  27

                                  28
